Case 4:20-cv-10121-KMM Document 43 Entered on FLSD Docket 05/04/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              Case No. 4:20-cv-10121-MOORE/LOUIS


  ISELA GONZALEZ,
          Plaintiff,
  v.
  GABRIELA BÄR,
          Defendant.
  ______________________________/
                                                ORDER
          THIS CAUSE comes before the Court on Defendant’s Motion to Compel Medical

  (Orthopedic and Neurologic) Examinations (ECF No. 41). This Motion has been referred to the

  undersigned United States Magistrate Judge, pursuant to 28 U.S.C. § 636(b)(1)(B) and the

  Magistrate Judge Rules of the Local Rules of the Southern District of Florida, by the Honorable

  K. Michael Moore, Chief Judge of the United States District Court Judge for the Southern District

  of Florida (ECF No. 6). Defendant’s Motion represents that during the conferral process, Plaintiff

  did not object to the medical exams but has failed to confirm availability for the proposed dates or

  the examining doctor’s pre-examination requirements (ECF No. 41 at 5). Plaintiff filed no response

  in opposition to the Motion and the time to do so has passed. Failure to timely respond to a motion

  may be deemed sufficient cause for granting the motion by default. See S.D. Fla. L.R. 7.1(c). As

  such, it is

          ORDERED and ADJUDGED that Defendant’s Motion to Compel is GRANTED by

  default. It is further ordered that Plaintiff shall submit to the following examinations:

          1. Tuesday, May 18, 2021, at 10:00 a.m. (arrival time 9:30a.m.), with Kenneth Fischer,
             M.D. located at 1801 N.E. 123rd Street, Suite 314, North Miami, FL 33181, Tel: (786)
             837-7780. The nature of the examination consists of providing a medical history and

                                                    1
Case 4:20-cv-10121-KMM Document 43 Entered on FLSD Docket 05/04/2021 Page 2 of 2




           undergoing a physical examination, which may include taking of plain x-rays. Plaintiff
           is directed to present photo identification at this examination. Plaintiff is hereby advised
           that a disruption fee may be incurred if the Plaintiff fails to appear as scheduled or fails
           to give notice of cancellation within seven (7) days of the examination.

        2. Tuesday, May 18, 2021, at 2:00 p.m. (arrival time 1:30 p.m.), with Jonathan Hyde,
           M.D., Miami Spine Specialists, located at 4308 Alton Road, Suite 830, Miami, Beach,
           FL 33140, Tel: (305) 532-0065. The nature of the examination consists of providing a
           medical history and undergoing a physical examination, which may include taking of
           plain x-rays. Plaintiff is directed to present photo identification at this examination.
           Plaintiff is hereby advised that a disruption fee may be incurred if the Plaintiff fails to
           appear as scheduled or fails to give notice of cancellation within seven (7) days of the
           examination.
        DONE and ORDERED in Chambers this on this 4th day of May, 2021.




                                                      ________________________________
                                                      LAUREN F. LOUIS
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  2
